               Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------x
SHAJI MARKOSE and RAGITHA SHAJI,

                                   Plaintiffs,
                                                                              COMPLAINT

                 -against-                                                    19 Civ. 7019

CITIBANK NATIONAL ASSOCIATION and U.S. BANK
NATIONAL ASSOCIATION,

                                    Defendants.
--------------------------------------------------------------------------x

        The plaintiffs, SHAJI MARKOSE and RAGITHA SHAJI, by their attorney, MICHAEL

DIEDERICH, JR., ESQ., complain of the defendants CITIBANK NATIONAL ASSOCIATION

and U.S. BANK NATIONAL ASSOCIATION, as follows:

                                                 THE PARTIES

        1.       That at all relevant times hereinafter mentioned, Plaintiff Shaji Markose

(hereinafter “Plaintiff Markose”) was, and still is, a resident of the County of Rockland, State of

New York.

        2.       That at all relevant times hereinafter mentioned, Plaintiff Ragitha Shaji, also

known as Ragitha Markose was, and still is, a resident of the County of Rockland, State of New

York. Plaintiff Shaji is Plaintiff Markose’s wife.

        3.       That at all times hereinafter mentioned, defendant Citibank National

Association, otherwise known as Citibank, N.A.” (hereinafter referred to as “Citibank”) was a

national banking association is organized under the laws of the State of Delaware, has its

principal place of business in Sioux Falls, South Dakota.




                                                                1
             Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 2 of 18



       4.      That at all times hereinafter mentioned, defendant Citibank was duly licensed and

registered to conduct business in the State of New York.

       5.      That at all times hereinafter mentioned, defendant Citibank was and still is

engaged in providing banking services to retail customers, with a branch serving local customers

in New City, New York, including the plaintiffs.

       6.      That at all times hereinafter mentioned, defendant U.S. Bank National

Association, otherwise known as U.S. Bank, N.A. (hereinafter referred to as “U.S. Bank”) was

and still engaged in providing banking-related services.

       7.      That at all times hereinafter mentioned, defendant U.S. Bank was and still is

engaged in providing banking services within the State of New York and was duly approved by

New York State Department of Financial Services to provide certain financial services within the

State of New York.

       8.      That at all times hereinafter mentioned, defendant U.S. Bank was and still is

incorporated in the State of Delaware and has its principal place of business located at 425

Walnut Street, Cincinnati, OH 45202-3923.

                                JURISDICTION AND VENUE

       9.      Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332.

       10.     The amount in controversy, exclusive of interest and costs, exceeds the sum or

value of $75,000.

       11.     Venue in the Southern District of New York is proper pursuant to 28 U.S.C. §

1391 because Plaintiffs are located in this District, a substantial part of the events or omissions

on which the claims asserted herein are based occurred in this District.




                                                       2
              Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 3 of 18



                                  FACTUAL ALLEGATIONS

        12.    On or about August 17, 2018, Plaintiff Markose and his wife, Plaintiff Shaji, were

scheduled to close on the purchase of a new home, to wit, real property located in the State of

New York. Various parties were involved in the transaction: Plaintiffs’ attorney (buyer’s

attorney), seller, seller’s attorney, and a mortgage banker.

        13.    In view of the impending closing date, Plaintiffs anticipated receipt of further

instructions regarding the real estate transaction. Plaintiff received a series of emails on August

14, 2018 that appeared to be sent by the mortgage broker, copied to what appeared to be

Plaintiffs’ attorney’s email, as well as emails from what appeared to be Plaintiffs’ attorney’s

office directing Plaintiffs to wire funds required for the closing on the new home to “Darrion

,House Law”, the account holder of US Bank Account number: 103685341879.

        14.     The above-described email conversation directing Plaintiff Markose to wire

monies was fraudulent, an imposter evidently having hacked into one of the email

accounts/servers of one of the parties involved in this real-estate transaction. Shortly after

receiving the fraudulent emails, Plaintiff Markose entered a Citibank branch located at 170 North

Main Street, New City, New York, and informed a Citibank employee that he wished to place a

wire transfer in the amount of approximately $133,000 in connection with the purchase of a new

home.

        15.    Plaintiffs had been customers of said branch for nearly twenty years.

        16.    Plaintiff Markose approached a Citibank representative employed at said Citibank

local bank branch. He informed the representative that Plaintiffs wished to place a wire transfer

and wanted to know what he needed to do to execute the wire transfer, as he had never wired




                                                        3
             Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 4 of 18



money previously. The representative was aware that the wire transfer amount was in fact

available, leaving a balance of about $45,000 remaining in the account.

       17.     At no time did the Citibank representative request that Plaintiff Markose sign any

document to authorize said wire transfer. Upon information and belief, plaintiffs never signed

any documents relating to wire transfers at any time during the period in which Plaintiffs

maintained the account.

       18.     At no time during the course of the subject transaction did the Citibank

representative inform Plaintiff Markose that Defendant Citibank would be relying solely on the

information provided by Plaintiff Markose to initiate the wire.

       19.     Nor did the Citibank representative inform Plaintiff Markose as to whether or not

Defendant Citibank would be relying on the receiving bank to follow established banking policy

and governmental regulation to verify that the name of the account holder that Plaintiff Markose

provided, and to insure that the name of the account holder of the account number provided by

Plaintiff Markose would match that of the recipient.

       20.     Plaintiff Markose orally told a Citibank representative at its local branch that he

wanted his funds transferred to “DARRION HOUSE LAW”, U.S. Bank account number

103685341879.

       21.     This name and account number were provided to him by fraudsters.

       22.     Based upon Plaintiff Markose’s oral request, a wire transfer was executed by the

Citibank representative.

       23.     As longtime retail customers of Citibank, Plaintiffs assumed that, as their

fiduciary, the Citibank representative(s) would have informed Plaintiff Markose material

discrepancies. The name of the account holder, “DARRION D HOUSE, JOO” of the account



                                                       4
             Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 5 of 18



U.S. Bank account number 103685341879(account title: “GIANT LUXURY EVENT

PLANNING, LTD”) did not match the account name that Plaintiff Markose had provided to

Citibank. Plaintiff Markose provided the name “DARRION HOUSE LAW”, which he

reasonably assumed to be a law firm.

       24.     Upon information and belief, Citibank was not made aware of this name

discrepancy by U.S. Bank.

       25.     Assuming that Citibank was made aware of the discrepancy by the wire transfer

department of U.S. Bank, Plaintiff Markose reasonably would have expected that immediate

corrective action would be taken.

       26.     Unbeknownst to Plaintiffs (because neither Citibank nor U.S. Bank informed

them), the account title for the U.S. Bank account bearing the account number 103685341879 to

which plaintiff was fraudulently directed to wire funds bore the account name: “GIANT

LUXURY EVENT PLANNING, LTD,” and the account holder “DARRION D. HOUSE, JOO”.

       27.     On August 14, 2018, Citibank personnel at the local bank branch in fact provided

Plaintiff Markose with a printed receipt indicating that a wire transfer of Plaintiffs’ monies in the

sum of approximately $133,000 was directed to account number 103685341879, to an account

holder named “DARRION HOUSE LAW” (as per Plaintiff Markose’s prior oral instruction).

       28.     Plaintiffs did not authorize Citibank to issue a wire transfer to an account named

“Giant Luxury Event Planning LLC.”

       29.     Nor did Plaintiffs authorize Citibank to issue a wire transfer to an account holder

named “Darren D. House, Joo.”

       30.     Nevertheless, and without authority, Citibank and U.S. Bank (upon information

and belief acting jointly and severally) allowed a wire transfer of over $133,000 of Plaintiffs’



                                                        5
              Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 6 of 18



monies to be improperly processed by U.S. Bank and paid to an unauthorized person (a

fraudster).

        31.     Defendant U.S. Bank, particularly its employees in the wire transfer department,

were on notice that the sender’s intended beneficiary name did not match the name on the

account number provided and therefore should have issued a “soft decline” to Citibank

requesting a clarification before releasing the wired funds to the criminal imposter.

        32.     Moreover, U.S. Bank’s computer technology should have alerted its personnel to

this potential fraud.

        33.     Alternatively, if U.S. Bank did issue such notice to Citibank, then Citibank was

obligated to immediately communicate the discrepancy to Plaintiffs and also to instruct U.S.

Bank to suspend any cash disbursement.

        34.     At Plaintiffs’ real estate closing on August 17, 2018, Plaintiffs learned of the

fraud and that most of their life savings had been wired to a fraudster—a criminal imposter—and

that over $66,000 of their life savings had already been stolen.

        35.     The specifics of the U.S. Bank distribution of the wire transfer are as follows: On

August 15, 2018, the criminal imposter first made two separate cash withdrawals of $2,500, for a

total of $5,000. The imposter then requested a third cash withdrawal, in the sum of $9,800.

With the third cash withdrawal, the total amount requested to be withdrawn amounted to

$14,800, which was a daily aggregate that was required by federal law to have triggered a

reporting obligation of the part of U.S. Bank.

        36.     The attempted cash withdrawal of over $10,000 in one day from U.S. Bank

should have triggered suspicious activity alerts.




                                                        6
               Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 7 of 18



         37.    Instead of adhering to its own guidelines and to federal and state laws, rules and

regulations, on August 15, 2018, U.S. Bank permitted one person to make multiple cash

withdrawals, which this fraudster escalated in ever-increasing larger amounts,: $2,500; $2,500;

$9,800; $9,800, $12,000; and $30,000, all in one calendar day, evidently by the same individual,

at various branches in Colorado Springs, Colorado, each branch located within miles of each

other.

         38.    The “one person” referenced in the prior paragraph was a fraudster—an imposter.

         39.    Had defendant U.S. Bank complied with federal laws, rules and regulations

requiring that cash withdrawals equal to or greater than $10,000 be reported, Plaintiffs have

been able to recover most of their monies.

         40.    Besides the per se negligence of U.S. bank described above, U.S. Bank was also

negligent in its creation of the fraudster’s account. Specifically, on or about August 6, 2018,

U.S. Bank, violating its own guidelines and without appropriate vetting, opened account bearing

the account number 103685341879 naming “Darrion D House, JOO” as the account holder.

         U.S. Bank’s per se negligence in losing Plaintiffs’ funds

         41.    The recipient bank acted with negligence in several respects.

         42.    First, it did not vet the person who opened this account on August 6, 2018.

         43.    Rather, it allowed a fraudster to open the account without adequately and properly

establishing the fraudster’s identity. This negligence allowed the fraudster to perpetrate a fraud,

and proximately cause Plaintiffs’ losses, as the fraudster absconded with Plaintiffs’ funds.

         44.    Second, federal banking law prohibits a bank from allowing the withdrawal of

$10,000 or more in cash without a written declaration from the withdrawing person.




                                                        7
             Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 8 of 18



       45.     Thus, the moment that U.S. Bank was asked to withdraw more than $10,000 from

the “Darren D. House, Joo” account, “bells and whistles” should have gone off in U.S. Bank’s

security system, identifying account 103685341879 as suspect and alerting U.S. Bank personnel

electronically that no daily cumulative withdrawal totaling $10,000 or more could be allowed

without first obtaining a signed declaration from the authorized account holder. This did not

occur, and therefore amounts to per se negligence on the part of U.S. Bank.

       46.     Specifically, the person withdrew $2,500, and then $2,500 again, totaling $5,000.

       47.     The person’s next withdrawal was for $9,800, which withdrawal should have

been prohibited unless mandatory declarations had been executed by the individual attempting to

withdraw such funds.

       48.     By permitting the third withdrawal, U.S. Bank allowed daily cumulative

withdrawals of $14,800, which exceeds the $10,000 limit.

       49.     Third, the wire department at U.S. Bank should have advised Citibank about the

discrepancy between the name of the account holder on Plaintiff Markose’s wire transfer request

and the account holder on the U.S. Bank account.

                             FIRST CLAIM FOR RELIEF:
                         NEGLIGENCE (DEFENDANT CITIBANK)
       50.     Plaintiffs repeat the allegations set forth in the preceding paragraphs.

       51.     When Plaintiffs opened their bank account with Citibank, and deposited large

sums of money entrusting same to Citibank’s care and handling, Citibank owed Plaintiff a duty

of reasonable care and due diligence, as well as covenants of good faith and fair dealing implied

in the Terms and Conditions entered into with Citibank

       52.     Plaintiffs performed all obligations, conditions and agreements imposed by such

agreement entered into with Citibank

                                                        8
             Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 9 of 18



       53.        Citibank owed a duty of reasonable care toward Plaintiffs, and owed them a duty

to follow Citibank’s own policies and procedure in preventing the instant theft and fraud

Plaintiffs, Citibank’s customers.

       54.        Upon information and belief, unauthorized ACH transfers, unauthorized wire

transfers, fraudulent accounts, fraudulent checks, money laundering and other unauthorized bank

activity are so pervasive that Citibank has established protocols to detect and prevent these

transgressions.

       55.        Citibank is obligated by federal statutes, rules and regulation under the Bank

Secrecy Act, 12 CFR Part 1005 (Regulation E) and other federal and state legislation to develop

effective internal procedures to assess security risk through continual updating of its fraud-

detection protocols, and to report suspicious activity to federal regulators.

       56.        Citibank did not, upon information and belief, apply a commercially reasonable

security procedure to protect its customers from unauthorized payment orders as required by

federal and state laws, rules and regulations, and more particularly, New York Uniform

Commercial Code Sec 4-A-202.

       57.        Citibank had a commercially reasonable security procedure that was supposedly

in place to protect to wire transfers. In this case, the Defendant Citibank failed to apply its own

security policies and procedures to prevent the theft of Plaintiffs’ monies.

       58.        Citibank failed to obtain a written wire transfer request signed by Plaintiff

Markose.

       59.        If Citibank received a “soft decline” from Defendant U.S. Bank indicating that

there was a discrepancy between the sender’s intended beneficiary and the account designated on




                                                          9
             Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 10 of 18



the wire transfer transmission, then Citibank negligently failed to notify Plaintiff of said

discrepancy.

       60.     Had Citibank received information from U.S. Bank regarding a discrepancy

between the title or account holder of the account number that was provided by Plaintiff

Markose that, as regards account numbered 103685341879, ABA #102000021, the name of the

account was “GIANT LUXURY EVENT PLANNING, LTD” and the name of the account

holder was “DARRION D HOUSE, JOO”, and had failed to notify Plaintiff Markose of this

discrepancy, Defendant Citibank would not have given Plaintiff Markose the opportunity to

review the emails that directed him to make this fraudulent wire transfer, and then cancel the

wire transfer before the funds were deposited to account of a fraud.

       61.     There was no account holder of beneficiary U.S. Bank bank account numbered

103685341879 named “Darrion House Law”.

       62.      As a direct result of Citibank’s failure to follow established fraud prevention

protocols, Plaintiffs suffered substantial, significant financial losses and damages, in the sum of

$66,600, the sum that the imposter was able to withdraw at U.S. Bank prior to the wire recall on

or about August 17, 2018, plus consequential damages including but not limited to damages for

increased closing costs, mental distress and emotional damages, and punitive damages for

Defendant’s gross negligence and reckless disregard for Plaintiffs rights.

                         SECOND CLAIM FOR RELIEF:
               BREACH OF FIDUCIARY DUTY (DEFENDANT CITIBANK)
       63.     Plaintiffs repeat the allegations set forth in the preceding paragraphs.

       64.     As Plaintiffs’ banker, Citibank undertook to act as Plaintiffs’ agent. As a matter

of law, a fiduciary relationship arose between Citibank and Plaintiffs pursuant to which said

Citibank owed duties of good faith, due care, loyalty, and full disclosure to Plaintiffs.

                                                        10
               Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 11 of 18



         65.     As set forth above, Plaintiffs were longtime customers of the Citibank and in fact

had sought to obtain a mortgage at the local bank branch of Citibank in New City, New York.

Such a relationship, necessarily fact-specific, is creates a higher level of trust than normally

present in arm’s length marketplace business transactions. This fiduciary relationship existed in

that Citibank was under a duty to act for or to give advice for the benefit of Plaintiffs upon

matters within the scope of the relationship.

         66.     Given the Plaintiffs’ long-standing consumer relationship with the local Citibank

branch and plaintiff’s reliance upon and trust in Citibank’s representatives, Citibank owed a duty

towards Plaintiffs to take commercially reasonable steps to prevent fraud. In reasonable reliance

on the Citibank’s omissions in failing, as required by terms and conditions established by

Defendants, to execute a written authorization to make a wire transfer of a substantial portion of

Plaintiffs’ life savings, Plaintiff Markose in reliance on Citibank requested Citibank to wire

Plaintiffs’ monies to an account that was later revealed to be an impostor at U.S. Bank.

         67.     Upon information and belief, Citibank representatives reasonably knew, and

could reasonably anticipate that Plaintiffs would be relying on defendant Citibank’s policies and

procedures, along with compliance with state and federal regulations to prevent fraudulent bank

transactions.

         68.     The foregoing omissions were material, and in violation of pertinent provisions of

New York Uniform Commercial Code Article 4A, having failed to have in place a “security

procedure” was a “commercially reasonable” method of providing security against unauthorized

payment orders, that would help protect naïve consumers from hackers seeking to defraud

Citibank customers. 1


1
    Specifically, New York UCC § 4A-201 provides that:

                                                         11
             Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 12 of 18



       69.     Such failure and omission were in violation of state or federal banking laws, rules,

regulations and guidelines relating to the above referenced wire transfer procured by fraudulent

means, on or about August 14, 2018.

       70.     U.S. Bank failed to utilize appropriate protocols and safeguards to verify the true

identity of the account holder named in the beneficiary account held by Defendant U.S. Bank.

       71.     U.S. Bank breached its fiduciary duties to Plaintiffs, which caused and continues

to cause Plaintiffs substantial injury and harm.

       72.     Accordingly, Plaintiffs seek to recover an award of actual damages due to the

U.S. Bank and Citibank’s breach of fiduciary duty, in the sum of $66,600, the sum that the

imposter was able to withdraw prior to the wire recall on or about August 17, 2018, and

consequential damages, including increased closing costs and damages for mental distress and

emotional harm.

       73.     Furthermore, because Citibank’s breach of fiduciary duty was egregious,

Plaintiffs seek to recover an additional sum in the form of punitive damages.

                           THIRD CLAIM FOR RELIEF:
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                             (DEFENDANT CITIBANK)
       74.     Plaintiffs repeat the allegations set forth in the preceding paragraphs.

       75.     As set forth above, Citibank’s acts, omissions and failures in the executing the

wire transfer, which monies represented a substantial part of the Plaintiffs’ savings, caused each

Plaintiff to experience great physical suffering and a penetrating sense of loss and hopelessness

       "Security procedure" means a procedure established by agreement of a customer and a receiving
       bank for the purpose of (i) verifying that a payment order or communication amending or
       cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the
       content of the payment order or communication. A security procedure may require the use of
       algorithms or other codes, identifying words or numbers, encryption, callback procedures, or
       similar security devices. Comparison of a signature on a payment order or communication with
       an authorized specimen signature of the customer is not by itself a security procedure.

                                                           12
             Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 13 of 18



as to their family’s future. Plaintiffs suffered severe mental and emotional distress after they

learned that, due to Citibank’s negligence, their life savings had been stolen and lost.

       76.     The emotional distress suffered by all Plaintiffs was severe and of such a nature

that no reasonable person could be expected to endure it. Defendant knew, or should have

known, that failure to exercise due care in the performance of its obligations to plaintiffs,

longtime customers of Citibank, would cause plaintiff severe emotional distress. As a proximate

result of said Defendant’s actions, and reckless and careless disregard for the likelihood of

causing emotional distress to all Plaintiffs, without limitation, caused all Plaintiffs to suffer

extended and increasing emotional distress.

       77.     As a further proximate result of said Defendant Citibank’s actions and omissions,

and the consequences proximately caused by them, plaintiffs suffered severe emotional distress

and mental suffering, all to each Plaintiff’s damage in the sum of $50,000 each.

                    FOURTH CLAIM FOR RELIEF:
     NEGLIGENCE TOWARD PLAINTIFFS AS THIRD-PARTY BENEFICIARIES
                    (DEFENDANT U.S. BANK N.A.)
       78.     Plaintiffs repeat the allegations set forth in the preceding paragraphs.

       79.     The Defendant U.S. Bank, in violation of Colorado Revised Uniform Commercial

Code §§ 3-404 through 3-406 (“Lack of Ordinary Care and Good Faith”) 12 CFR Part 1005

(Regulation E) and Article 4A-§203, Article 4-4.5-§207 and related federal and state laws, rules

and regulations, including but not limited to UCC regulations, was negligent per se and

otherwise negligently failed to properly vet and properly identify its new account holder,

“Darrion D. House, JOO” which account evidently was created for unlawful purposes.

       80.     Additionally, it appears that U.S. Bank failed in its reporting obligations under the

Bank Secrecy Act, 12 CFR Part 1005 (Regulation E) and other federal and state statutes and



                                                         13
             Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 14 of 18



regulations promulgated to halt money laundering and to disrupt funding from reaching terrorist

organizations.

       81.       At a minimum, U.S. Bank failed in its duty to take affirmative action to react

appropriately or in a timely manner to a highly suspect pattern of cash withdrawals, which, prior

to the deposit of plaintiffs’ funds into the account managed by the imposter at said defendants’

depository bank, were, upon information provided by law enforcement, was modest in scale,

namely two withdrawals, each less than one-hundred dollars. Furthermore, the fraudulent

account opened up only days before the crime occurred, had in account a minimal deposit of less

than two-hundred dollars.

       82.       Upon information and belief, U.S. Bank violated UCC “security provisions”

similar to New York UCC § 4A-201 referenced above, which provisions, because they apply to

the “receiving bank,” also make the originating customer a third party beneficiary of the acts or

omissions of the receiving bank.

       83.       If U.S. Bank failed to issue a “soft decline or recall” of the wire transfer from

Citibank regarding the discrepancy between the sender’s intended beneficiary and the account

designated on the wire transfer transmission, then U.S. Bank negligently failed to notify Citibank

of said discrepancy, thus depriving Plaintiffs of the opportunity to request a wire recall that

would have protected them against the larceny by the criminal imposter.

       84.       On August 15, 2018, the multiple cash withdrawals by the imposter at U.S. Bank

escalated in ever-increasing larger amounts, to wit: $2500; $2500; $9800; $9800, $12,000; and

$30,000, in one calendar day, evidently by the same individual, at various branches within miles

of each other.




                                                      14
              Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 15 of 18



        85.     U.S. Bank failed to act promptly once a suspicious pattern of cash withdrawals

totally more than $10,000 in the aggregate (amounting to a total of around $66,000 cash which

were made on August 15, 2018, by the same individual, from various U.S. Bank branches

located in proximity to one another. Indeed, U.S. Bank permitted a daily withdrawal beginning

with the third withdrawal of $9,800. Had U.S. Bank complied with federal laws requiring that

cash withdrawals equal to or greater than $10,000 be reported, plaintiffs may have been able to

recover most of their monies.

        86.     U.S. Bank failed to act promptly once a suspicious pattern of cash withdrawals

totaling $10,000 or greater in the aggregate (amounting to a grand daily total of six separate

withdrawals, totaling around $66,000 which were made on August 15, 2018, by the same

individual, from various U.S. Bank branches located in proximity to one another.)

        87.     Indeed, U.S. Bank violated federal laws, rules and regulations when it permitted a

third withdrawal on the same day of $9,800. Thus, the moment that U.S. Bank was asked to

process a cash withdraw more than $10,000 from the Darren D. House, Joo” account, “bells and

whistles” should have gone off in U.S. Bank’s system, preventing such cash withdrawal without

a signed declaration by an authorized account holder. This did not occur, and therefore amounts

to per se negligence on the part of U.S. Bank.

        88.     As such, U.S. Bank committed negligence per se, violated federal law, rules and

regulation, violated the Uniform Commercial Code provisions of state law, and also failed to

abide by its own internal guidelines established in response to a consent agreement reached

between U.S. Bank and FinCEN 2 in early 2018 for U.S. Bank’s previous failure to file

suspicious activity reports, among other things.


2
    See, https://www.fincen.gov/news/news-releases/fincen-penalizes-us-bank-national-

                                                      15
              Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 16 of 18



        89.     U.S Bank’s failure to prevent more than $10,000 in cash to be withdrawn by the

imposter on the same day also amounted to negligence per se, because federal law prohibited

such withdrawals, yet U.S. Bank negligently allowed such withdrawals.

        90.     As a direct result of U.S. Bank’s failure to follow established fraud prevention

protocols, Plaintiffs suffered substantial, significant financial losses and damages in the amount

of approximately $66,600 the sum that the imposter was able to withdraw prior to the wire recall

on or about August 17, 2018.

                              FIFTH CLAIM FOR RELIEF:
                          CONVERSION (DEFENDANT U.S. BANK)
        91.     Plaintiffs repeat the allegations set forth in the preceding paragraphs.

        92.     As set forth above, in violation of federal and state banking laws, rules and

regulations, including but not limited to violations of Colorado Revised Statutes Titles 3 and 4 of

the Uniform Commercial Code § 3-404, § 4-4.5-207 and § 4-4.5-303. U.S. Bank accepted the

wire transfer despite its lack of authority.

        93.     U.S. Bank failed to enforce a commercially reasonable security procedure

opening an account without authenticating the true identity of the account holder and by failing

to take measures designed to detect fraud for loss prevention; by depositing funds designated for

an account holder whose name was different from that in the wire transfer order; by permitting

the imposter to withdraw tens of thousands of dollars, despite federal and state laws, rules and

regulations prohibiting same.

        94.     U.S. Bank thus wrongfully took possession of (whether as a bailment or

otherwise) and then disbursed Plaintiffs’ monies without legal authority. That such failures and




association-violations-anti-money-laundering.

                                                        16
               Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 17 of 18



omissions on the part of said defendant led to the conversion of plaintiffs’ monies, and strict

liability as a bailment.

        95.      As a direct result of said Defendant’s failure to follow established fraud

prevention protocols, Plaintiffs suffered substantial, significant financial losses and damages in

the amount of $66,600, the sum that the imposter was able to withdraw prior to the wire recall on

or about August 17, 2018, plus consequential including emotional damages.

                           SIXTH CLAIM FOR RELIEF:
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                             (DEFENDANT U.S. BANK)
        96.      Plaintiffs repeat the allegations set forth in the preceding paragraphs.

        97.      As set forth above, U.S. Bank’s acts, omissions and failures in the accepting the

wire transfer, which monies represented a substantial part of the Plaintiffs’ life savings, caused

each plaintiff to experience great physical suffering and a penetrating sense of loss and

hopelessness as to their family’s future.

        98.      The emotional distress suffered by all Plaintiffs was severe and of such a nature

that no reasonable person could be expected to endure it. U.S. Banks’s personnel knew, or

should have known, that failure to exercise due care in the performance of its obligations to

plaintiffs under the banking laws and related rules and regulations, would cause third party

beneficiary banking customers, such as the Plaintiffs herein, severe emotional distress.

        99.      As a proximate result of U.S. Bank’s actions, and reckless and careless disregard

for the likelihood of causing emotional distress to all Plaintiffs, without limitation, caused all

Plaintiffs to suffer extended and increasing emotional distress.

        100.     As a further proximate result of U.S. Bank’s acts and omissions, and the adverse

consequences to Plaintiffs proximately caused by such acts and omissions, Plaintiffs suffered



                                                         17
            Case 7:19-cv-07019 Document 1 Filed 07/26/19 Page 18 of 18



severe emotional distress and mental suffering, all to Plaintiffs’ damage in the sum of $50,000

each, above and beyond their $66,000 in lost bank funds and other consequential damages.

       WHEREFORE, Plaintiffs pray that this Court grant judgment to them containing the

following relief:

       a. An award of Plaintiffs’ actual economic damages, plus interest, and consequential
          damages;
       b. An award of damages to be determined at trial to compensate Plaintiff for mental
          distress, anguish and emotional injury;
       c. An award of punitive damages;
       d. An award of reasonable attorneys’ fees and the costs of this action; and
       e. Such other and further relief as this Court may deem just and proper.


                                          JURY TRIAL
          Plaintiffs demand a jury trial in this action.
Dated: Stony Point, New York
       July 26, 2019
                                                        /S /
                                              MICHAEL D. DIEDERICH, JR.
                                              Attorney for Plaintiff MD 2097
                                              361 Route 210
                                              Stony Point, NY 10980
                                              (845) 942-0795
                                              Mike@DiederichLaw.com




            .




                                                           18
